DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on March 17, 2021.
In view of amendment filed on March 17, 2021 to the title, the objection to the specification is withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first reception unit configured to receive” in claim(s) 1 and 13.
“a holding unit configured to hold” in claim(s) 1.
“a transmission unit configured to transmit” in claim(s) 1 and 13-16. 
“a second reception unit configured to receive” in claim(s) 1.
“a specifying unit that configured to specify” in claim(s) 1 and 3. 
“a deleting unit configured to delete” in claim(s) 4.
“a processing unit configured to process the print job” in claim(s) 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim(s) 1 and 13: ‘a first reception unit configured to receive’ corresponds to Fig. 7 – element 704. CPU implement, after the job and the user identification information are generated, the computer 100 of the client transmits both together to the cloud print service 300 in step S704, Applicant Pub ¶ [0042].
(b)	Claim(s) 1: ‘a holding unit configured to hold’ corresponds to Fig. 7 – element 707 and Fig. 7 – element 9 and Fig. 3 – element 302. CPU implement, in step S707, the acquired information is associated with job information such as a job ID (job identification information for identifying a job), and is registered in the storage unit 302 of the cloud print service 300, Applicant Pub ¶ [0043].
(c)	Claim(s) 1 and 13-16: ‘a transmission unit configured to transmit’ corresponds to Fig. 7 – element 708. CPU implemented, in step S708, the print job is transmitted to the printer 200, and print processing is requested. At this time, the terminal information and the access destination that are the print job transmission destination are switched in the printer 200 to update the ID and the status of the job into the latest ones as need arises. Further, in a case where the print contents have a format 
(d)	Claim(s) 1: ‘a second reception unit configured to receive’ corresponds to Fig. 7 – element 711. CPU implemented, the notification event that occurs here corresponds to, for example, an error that occurs during printing. If the notification event occurs, the printer 200 acquires the information "extended attribute (notification information)" in FIG. 9, and notifies the cloud print service 300 of the information in step S711. The notification at this time is given as a response to the print request from the cloud print service 300. The cloud print service 300 holds the print job until the print is completed or canceled after the print processing (step S709) is executed. Further, upon reception of the completion notification, the print job on the cloud print service 300 is deleted, Applicant Pub ¶ [0044].
(e)	Claim(s) 1 and 3: ‘a specifying unit that configured to specify’ corresponds to Fig. 7 element 712. CPU implemented, in step S712, the cloud print service 300, which has received the information notification, notifies the computer 100 of the client of the received information. At this time, the notification destination is determined based on the "notification range" information or "notification destination" information (information indicating that "notification is made for user01" because "user" is specified as "notification range" and "user01" is specified as "notification destination") stored by the printer 200. That information is collated with the information in FIG. 4, and thus a device serving as a physical notification destination, such as the computer 100, is specified. If the printer 200 does not support the extended attribute, the cloud print service 300 may execute the following processing according to a predetermined rule. That is, the 
(f)	Claim(s) 4: ‘a deleting unit configured to delete’ corresponds to Fig. 7 – element 709. CPU implement, in step S709, the printer 200, which has received the print processing request, executes the print processing. However, if any notification event occurs in step S710, the printer 200 notifies the cloud print service 300 of information. The notification event that occurs here corresponds to, for example, an error that occurs during printing. If the notification event occurs, the printer 200 acquires the information "extended attribute (notification information)" in FIG. 9, and notifies the cloud print service 300 of the information in step S711. The notification at this time is given as a response to the print request from the cloud print service 300. The cloud print service 300 holds the print job until the print is completed or canceled after the print processing (step S709) is executed. Further, upon reception of the completion notification, the print job on the cloud print service 300 is deleted, Applicant Pub ¶ [0044].
(g)	Claim(s) 13: ‘a processing unit configured to process the print job’ corresponds to Fig. 3 – element 303. The print processing unit 303 validates print settings of a print job or converts contents data to be printed into a format interpretable by respective environments or the printer to transmit the data, Applicant Pub ¶ [0025].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Examiner's Statement of Reason for Allowance
Claims 1, 3-5 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Server System Having Print Notification and Control Method Thereof.
Claims 1, 5 and 13 are allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests “[1] […] a second reception unit configured to receive a notification indicating a failure to execute the transmitted print job from the image forming apparatus;
a specifying unit configured to specify the user identification information associated with the job identification information included in the received notification; and
a notification unit configured to notify the information processing apparatus, to which the user identified by the user identification information is logged in, of the failure to execute the transmitted print job.” along with all other limitations as required by independent claim 1.
[5] […] receiving a notification indicating a failure to execute the transmitted print job from the image forming apparatus;
specify the user identification information associated with the job identification information included in the received notification; and
notifying the information processing apparatus, to which the user identified by the user identification information is logged in, of the failure to execute the transmitted print job.” along with all other limitations as required by independent claim 5.
“[13] […] transmit a notification indicating a failure to execute the print job to the server system that (c) is to specify the user identification information associated with the job identification information included in the notification, and (d) is to notify the information processing apparatus, to which the user identified by the user identification information is logged in, of the failure to execute the print job.” along with all other limitations as required by independent claim 13.
Specifically, the closest prior art, Kyono (2012/0188599), Park et al. (2017/0048405), Oguma et al. (2016/0255208) and Akiyama (2015/0278669), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 3, 4, 7-12 and 14-17 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iwasaki (2016/0274822) teaches an image forming apparatus includes an acquiring unit, a determining unit, and a notifying unit. The acquiring unit acquires print data from an external apparatus via a network. The print data is generated by the external apparatus from document data received from a client apparatus. The determining unit determines whether or not the acquired print data is a dummy job or an actual job. The notifying unit notifies failure information when print data of the actual job is not acquired within a period after print data which is determined to be the dummy job is acquired. The failure information indicates a failure occurring in the process in which the external apparatus receives the document data from the client apparatus, or in the process in which the print data is generated from the document data in the external apparatus. The period satisfies a predetermined condition.
Minagawa (2013/0135668) teaches a print system that includes a print service server that provides a print setting screen to a user device, receives print settings set by a user via the provided print setting screen, and generates a print job based on the received print settings; and an information processing device that is capable of communicating with the print service server. The information processing device includes a registration unit configured to transmit printer information including the print settings to the print service server and register the printer information in the print service server; and a reception unit configured to 
Ito (2013/0003118) teaches a job processing apparatus includes a reception unit adapted to receive an execution instruction of a job including group identification information used for identifying a group, a processing unit adapted to continuously process a plurality of jobs that belong to the group identified by the group identification information when the execution instruction is received by the reception unit such that a job that belongs to a different group does not interrupt the plurality of jobs, and a notifying unit adapted to notify a state of each of the plurality of jobs processed by the processing unit.
Morimoto (2017/0249111) teaches a control method for controlling an information processing apparatus including a printer driver for creating a job based on a printing command received from an application and a job queue for storing the job, includes executing initialization processing for transmitting the job, transmitting a plurality of pieces of data acquired by dividing the job to a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672